DETAILED ACTION
	This Office Action is in reply to Applicant’s After Final Response filed on Mar 16, 2021 in response to the Final Office Action mailed on Dec 16, 2020, regarding application number 15/969,940. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to After Final 
	Applicant’s Remarks filed on Mar 16, 2021 have been entered and are persuasive.
Based on the Amendments to the Claims, the objections and 112(b) previously set forth are withdrawn. 


Allowable Subject Matter
Claim(s) 1-10 is/are allowed. 
The following is an examiner’s statement of reasons for allowance (reproduced from the Final Office Action dated Dec 16, 2020 for convenience).   

The method of Claim 1, where the feature that defines over the art is that the method is used to validate the number of carboxylic groups of a molecule identified as a potential very long chain dicarboxylic acid using 2-picolylamine to derivatize the hydroxy groups of the potential very long chain dicarboxylic acid such that an amu increase corresponding to 2*90.058 amu over the 444-555 amu mass peak of the hydroxy groups is obtained, and wherein said potential very long chain dicarboxylic acid is chosen from molecules having 28 to 30 carbons, from 0 to 1 non-dicarboxylic hydroxy groups, and from 1 to 4 carbon-carbon double bonds and from molecules having 32 to 26 carbon atoms, from 1 to 2 non-dicarboxylic hydroxy groups and from 1 to 4 carbon-carbon double bonds.


Other References Cited 
The following prior art not relied upon is considered pertinent to applicant's disclosure and made of record: 
Shushan et al. (US 2002/0019056), as being relevant to the art of identifying carboxylic acids. Sushan does not teach 2-picolylamine, analyzing a potential very long chain dicarboxylic acid wherein said potential very long chain dicarboxylic acid is chosen from molecules having 28 to 30 carbons, from 0 to 1 non-dicarboxylic hydroxy groups, and from 1 to 4 carbon-carbon double bonds and from molecules having 32 to 26 carbon atoms, from 1 to 2 non-dicarboxylic hydroxy groups and from 1 to 4 carbon-carbon double bonds nor does it teach 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797